Exhibit 10.4




SUBORDINATION AGREEMENT


THIS SUBORDINATION AGREEMENT made as of ___________, 2008, by HOWARD ULLMAN,
residing at 5000 Thoroughbred Land, Southwest Ranches, Florida 33330, and with
offices located at 350 Jim Moran Blvd., Deerfield Beach, Florida 33442
(hereinafter designated the "Undersigned" or "Subordinator"), in favor of
STERLING NATIONAL BANK, a national banking association, having an office located
at 500 Seventh Avenue, New York, New York 10018 (hereinafter designated the
"Bank");


For and in consideration of the extension of credit and other financial
accommodations given, to be given or continued by the Bank to CAPSTONE
INDUSTRIES, INC. (hereinafter designated the "Borrower"), the Undersigned and
CHDT Corporation (“CHDT”) hereby agree as follows:


1.           That the Borrower is or will be indebted to the Bank as a result of
instruments, agreements, and/or documents (hereinafter referred to as the "Loan
Documents") executed or to be executed by the Borrower in favor of the Bank
and/or by an extension of credit made or to be made by the Bank to the Borrower
(hereinafter referred to as "Borrower's Bank Obligations").


2.           That CHDT is indebted to the Undersigned in the amount of
$546,025.00 (together with all accrued and future interest thereon) (hereinafter
referred to as the "Subordinated Debt"); that the Undersigned has not
subordinated all or any portion of the Subordinated Debt to the debts or claims
of any other creditor of the Borrower by any agreement presently effective; and
that the Undersigned has not assigned the Subordinated Debt, or any part
thereof, by any assignment presently effective.


3.           That, until payment in full of Borrower's Bank Obligations, and
subject to the provisions of the Loan and Security Agreement executed by the
Borrower, CHDT and the Undersigned in favor of the Bank as well as all
extensions, modifications and renewals thereof, the Undersigned will not receive
from CHDT any sum or thing of value in full or partial satisfaction of, or as
security for, the Subordinated Debt regardless of the time when Borrower's Bank
Obligations arose; and all claims of the Undersigned against CHDT, of every
nature, presently existing and hereaf­ter arising, shall be subordinated to the
Borrower's Bank Obligations ­to the end that the Borrower's Bank Obligations
shall be paid and discharged in full before any payment or security is received
by the Undersigned in part or full payment of, or as security for, the
Subordinated Debt­.


4.           Until payment in full of Borrower's Bank Obligations, to assign to
the Bank all the Subordinated Debt as security for the payment by the Borrower
of the Borrower's Bank Obligations, with full right in favor of the Bank to
receive payment of said Subordinated Debt, and to enforce and collect said
Subordinated Debt by suit, or by filing proof in any proceeding in bankruptcy,
reorganization, insolvency or other proceeding under state or federal law for an
adjust­ment, settlement, extension or composition of or

 
1

--------------------------------------------------------------------------------

 

other relief from debts, or otherwise. If any payment is received by the
Undersigned for or on account of the Subordinated Debt, the Undersigned will
hold it in trust for the Bank, and will deliver it to the Bank in the form in
which it is received, with endorsement where required, for credit against the
Borrower's Bank Obligations.  Any security interest or other lien in any
property of CHDT granted to the Subordinator by CHDT, including all filings and
recordings, are subordinate and inferior to the security interests and liens
granted to the Bank pursuant to the Loan Documents, if any, irrespective of the
time or order of filing and/recording. Anything to the contrary notwithstanding,
so long as there are outstanding any obligations of the Borrower to the Bank in
connection with the Bank's Loan Documents or any extension of credit made by the
Bank to the Borrower however evidenced, the Undersigned (i) will not exercise
any rights with respect to any of the property and assets of CHDT in which the
Bank or the Undersigned has a security interest or lien of any kind, if any, all
agreements and filings to the contrary notwithstanding, (ii) will not exercise
any rights with respect to any other property or assets of CHDT, and (iii) will
not take any action against CHDT which would impair or adversely affect the
Bank's ability to collect all of Borrower's Bank Obligations.


5.           In the event of any receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, readjustment of indebtedness,
composition, reorganization, whether or not pursuant to bankruptcy laws, sale of
all or substantially all of the assets, dissolution, winding up, liquidation, or
any other marshaling of the assets and liabilities of CHDT, any payment or
distribution of assets of CHDT of any kind or character, whether in cash,
securities or other property, which would otherwise be payable to or deliverable
upon or with respect to any or all indebtedness of CHDT to the Undersigned up to
the sum of the Subordinated Debt shall be paid or delivered directly to Bank for
application on Borrower's Bank Obligations until same shall have been fully paid
and satisfied. Bank shall have the right to enforce, collect and receive every
such payment or distribution and give acquittance therefor, and Bank is hereby
authorized, as attor­ney-in-fact for the Undersigned, to vote and prove the
Subordinated Debt in any of the above described pro­ceedings or in any meeting
of creditors of CHDT relating thereto.


6.           Not to assign, transfer, hypothecate or dispose of any claim it has
or may have against CHDT while Borrower's Bank Obligations remain unpaid,
without the written consent of Bank.


7.           Promptly upon receipt, endorse and deliver to Bank all notes or
other instruments now or hereafter issued which evidence any indebtedness of
CHDT to the Undersigned up to the sum of the Subordinated Debt.


8.           That this is a continuing agreement of subordination and the Bank
may, without notice to the Undersigned, extend and continue to extend credit to
the Borrower on the faith hereof, until written notice of revocation hereof is
received by the Bank. Such revocation shall not affect this Subordination in
respect to any of the Borrower's Bank Obligations theretofore incurred, whether
then due and payable or thereafter to become due and payable, nor shall such
revocation affect any extensions or renewals of such Obligations, or any part
thereof, after such notice or revocation is

 
2

--------------------------------------------------------------------------------

 

received by the Bank, and, as to such Obligations, such revocation shall not
become effective until such Obligations are fully paid.


9.           The Bank may, without notice to and without the consent of the
Undersigned, and without impairing or in any way affecting this Subordination
Agreement:


(a) Exchange or surrender all or any part of any property or interest in
property held by the Bank by way of pledge, assignment, security agreement,
mortgage, hypothecation or otherwise, as security for the payment of Borrower's
Bank Obligations;


(b) Release or settle or compromise with any other guarantor or guarantors of,
or surety or sureties on, any of Borrower's Bank Obligations.


10.           To waive notice of the making of any extension of credit by the
Bank to the Borrower, and of notice of default by the Borrower in the payment of
Borrower's Bank Obligations.


11.           Bank's delay in or failure to exercise any right or remedy shall
not be deemed a waiver of any obligation of the Undersigned or right of Bank.
This Subordination Agreement may be modified, and any of Bank's rights hereunder
waived, only by agreement in writing signed by Bank.


12.           All of Borrower's Bank Obligations shall be deemed to have been
made or incurred at the request of Undersigned and in reliance upon this
Subordination Agreement; provided, however, that neither the foregoing provision
nor any other provision contained in this Subordination Agreement shall be
deemed or construed to constitute, either directly or by implication, a guaranty
by Undersigned of Borrower's Bank Obligations.


13.           For the purposes hereof:



 
3

--------------------------------------------------------------------------------

 

(a) The Bank will be deemed to have extended credit to the Borrower when it
makes a loan to the Borrower, or when it acquires an instrument for the payment
of money upon which the Borrower is liable as maker, drawer, endorser, surety,
guarantor or otherwise, or when it extends or renews any debt or instrument
evidencing any debt owing to it by the Borrower or any debt or instrument
evidencing any debt for the payment of which the Borrower is liable to the Bank
as maker, drawer, endorser, surety, guarantor or otherwise; and


(b) The "Borrower's Bank Obligations" includes every liability to the Bank which
arises when the Bank extends credit to the Borrower or otherwise including
accrued interest, and all expenses, fees and costs for which the Borrower is
liable to the Bank, or incurred by the Bank in connection with any indebtedness
of the Borrower to the Bank, or the collection thereof.


14.           If this document is signed by more than one person or entity, the
word "Undersigned," as used herein, includes all persons and entities so
signing, and the liability of each of them hereunder shall be joint and several.



 
4

--------------------------------------------------------------------------------

 

15.           THE UNDERSIGNED AND CHDT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DOCUMENT OR ANY OTHER
LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF BANK RELATING TO THE ADMINISTRATION OF THE
LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO SUCH PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE UNDERSIGNED
AND CHDT HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE UNDERSIGNED AND CHDT
EACH CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
BANK TO ACCEPT THIS DOCUMENT AND MAKE ANY LOAN TO BORROWER. THE UNDERSIGNED
CONSENTS TO AND CONFERS PERSONAL JURISDICTION OVER SUCH PARTY ON THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEW YORK; EXPRESSLY WAIVES ANY OBJECTIONS AS TO VENUE IN ANY OF SUCH STATE
COURTS; EXPRESSLY WAIVES ANY RIGHT OF REMOVAL FROM SUCH STATE COURTS; AND AGREES
THAT ANY ACTION ARISING FROM THIS AGREEMENT OR ANY TRANSACTION HEREUNDER MUST BE
BROUGHT ONLY IN THE STATE OF NEW YORK.


16.           The provisions hereof (1) shall be binding upon the Undersigned
and CHDT, and all of their heirs, executors, administrators, successors and
assigns; (2) shall inure to the benefit of the Bank, its successors and assigns;
and (3) shall be governed by and be construed according to the laws of the State
of New York.


17.           As used herein, the singular number includes the plural, and the
masculine gender includes the feminine and the neuter.





 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Undersigned has duly executed this document on the day
and year first above written.


WITNESS/ATTEST:






________________________                    _________________________(L.S.)
                                            HOWARD ULLMAN





--------------------------------------------------------------------------------